DETAILED ACTION / EXAMINER’S COMMENT
This Allowability Notice is responsive to the Amendment filed on 03/03/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
An Amendment filed on 03/03/2021, responding to the Office Action mailed on 01/07/2021, has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested amendments being fully considered. 

Allowable Subject Matter
Claims 1, 6-10, 13-15, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the applied prior art neither anticipates nor renders obvious the claimed transistor formed above a semiconductor-on-insulator (SOI) substrate comprising an epi semiconductor material that comprises a first substantially un-doped epi semiconductor material that is positioned at least partially within recesses and extends through at least a portion of openings in an active semiconductor layer, a second doped epi semiconductor material that is positioned above the first substantially un-doped epi semiconductor material in the source/drain regions, and the first 
Regarding claim 10, the applied prior art neither anticipates nor renders obvious the claimed transistor formed above a semiconductor-on-insulator (SOI) substrate comprising a first substantially un-doped epi semiconductor material that substantially fills recesses; a portion of a buried insulation layer is positioned between the first substantially un-doped epi semiconductor material positioned in the recesses and the bulk semiconductor layer of the SOI substrate.
Regarding claim 21, the applied prior art neither anticipates nor renders obvious the claimed transistor formed above a semiconductor-on-insulator (SOI) substrate comprising a portion of a first substantially un-doped epi semiconductor material positioned in at least the recesses in the buried insulation layer and contacting and engaging a lower surface of the active semiconductor layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
03/13/2021